 

--------------------------------------------------------------------------------

Exhibit 10.3
 
Änderungsvertrag zum Arbeitsvertrag
Dieser Änderungsvertrag zum Arbeitsvertrag ("Änderungsvertrag") wird
zwischen
Healthways, Inc., einer Delaware Corporation (der "Gesellschaft")
und
Peter Choueiri
(dem "leitenden Angestellten")
abgeschlossen und tritt
zum 2 September, 2014 in Kraft.
Amendment to Employment Contract
This Amendment to the Employment Agreement ("Amendment"), is entered into
by and between
Healthways, Inc., a Delaware corporation
(the "Company"),
and
Peter Choueiri
(the "Executive")
and shall be effective September 2, 2014.
 
Präambel
 
Die Gesellschaft und der leitende Angestellte haben am 1. Januar 2012 den
Arbeitsvertrag ("Vertrag") abgeschlossen;  und
die Gesellschaft und der leitende Angestellte möchten bestimmte Bedingungen des
Vertrages ändern.
Vor diesem Hintergrund vereinbaren die Parteien sich wie folgt rechtlich zu
binden:
 
 
WHEREAS, the Company and Executive entered into the Employment Agreement, dated
January 1, 2012 ("Agreement"); and
WHEREAS, the Company and Executive desire to amend certain provisions of the
Agreement;
NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:
I.LAUFZEIT UND URLAUB
 
Ziffer II des Vertrages wird insgesamt wie folgt ersetzt:
 Die Laufzeit des Arbeitsverhältnisses des leitenden Angestellten nach diesem
Vertrag (die "Laufzeit") beginnt am 1. Januar 2012 ("Einstellungstermin") und
endet am 31. Dezember 2019 ("Date of Expiration"). Der leitende Angestellte hat
Anspruch auf dreißig (30) Arbeitstage Urlaub pro Jahr.
 
I.TERM AND VACATION
 
Section II of the Agreement is replaced in its entirety with the following:
The term of employment of the Executive pursuant to this Agreement ("Term")
shall commence on January 1, 2012 (the "Starting Date"), and shall expire
December 31, 2019 ("Date of Expiration").  The Executive shall be entitled to
thirty (30) working days vacation per year.

 
II.VERGÜTUNG
 
Ziffer V des Vertrages wird geändert, indem die Unterabsätze V.A, V.B und V.C
insgesamt durch wie folgt ersetzt werden:
A.Grundgehalt
 
1.Das Grundgehalt des leitenden Ange-stellten beträgt bis zum 31. Dezember 2014
325.000 Euro brutto jährlich.
 
II.COMPENSATION
 
Section V of the Agreement shall be amended by replacing sub-sections V.A, V.B,
and V.C in their entirety with the following:
A.Base Salary
 
1.The Executive's base salary until December 31, 2014, shall be 325,000 Euros
gross annually.

 

--------------------------------------------------------------------------------

2.Ab dem 1. Januar 2015 und für den Rest der Laufzeit beträgt das Grundgehalt
des leitenden Angestellten 500.000 Euro brutto jährlich.
 
2.Effective January 1, 2015, and for the remainder of the Term, the Executive's
base salary shall be 500,000 Euros gross annually.
3.Das jeweils aktuelle Grundgehalt wird als "Grundgehalt" definiert.
 
3.The base salary effective at any time is defined as the "Base Salary".
4.Das Grundgehalt abzüglich aller Bank-gebühren ist zahlbar in monatlich
gleichen Teilzahlungen gemäß der üblichen Gehaltsabrechnungsverfahren der
Gesell-schaft und unterliegt sämtlichen anfallenden Steuern und Einbehalten.
 
4.The Base Salary shall be payable net of all bank fees in monthly equal
installments in accordance with the Company's normal payroll practices and is
subject to all proper taxes and withholding.
5.Für eine Kündigung der Gesellschaft aus wichtigem Grund im Jahr 2014 gilt das
Grundgehalt 2014 als Basis für die Berechnung sämtlicher Abfindungsan-sprüche.
Für sämtliche sonstigen Kün-digungen des Arbeitsverhältnisses des leitenden
Angestellten zu irgendeiner Zeit während der Laufzeit gilt das Grundgehalt 2015
als Grundgehalt für die Berechnung sämtlicher, nach diesem Vertrag an den
leitenden Angestellten zu zahlender Abfindungsbeträge.
 
5.For a termination by the Company for cause in 2014, the 2014 Base Salary shall
be the basis for determining all severance amounts.  For all other terminations
of the Executive's employment at any time during the Term, the 2015 Base Salary
shall be the Base Salary rate used in determining all severance amounts payable
to the Executive hereunder.
B.Bonusplan. Die folgenden Regelungen stellen den "Bonusplan" des leitenden
Angestellten dar:
 
1.Im Jahr 2014 ist der leitende Angestellte berechtigt, einen jährlichen Bonus
von 50% seines Grundgehalts gemäß dem Bonusplan des Jahres 2014 der Gesellschaft
zu erhalten.
 
B.Bonus Plan. The following shall constitute the Executive's "Bonus Plan".
 
1.For 2014, the Executive is entitled to receive an annual bonus of 50% of his
Base Salary in accordance with the Company's 2014 annual bonus program.
2.Ab dem 1. Januar 2015 und für den Rest der Laufzeit des Vertrages hat der
leitende Angestellte Anspruch auf
 
2.Effective January 1, 2015, and for the remainder of the Term of the Agreement,
the Executive is entitled to receive an annual bonus of
a.Eine Bonuszahlung in Höhe von 30% seines dann gültigen Grundgehalts, wenn der
leitende Angestellte bestimmte Zielvorgaben, die jährlich durch den CEO und den
leitenden Angestellten festzulegen sind, erreicht.
 
a.at target, being 30% of his then effective Base Salary when the Executive
achieves certain performance targets to be established annually by the CEO and
the Executive.

 
2

--------------------------------------------------------------------------------

b.eine Bonuszahlung in Höhe von 25% seines Grundgehalts bei Erreichung der
Zielvorgabe, wenn Healthways International jährliche Performance-Größen, die
jährlich durch den CEO und den leitenden Angestellten auf Basis eines Maßstabs
von Minimum, Zielvorgabe und Maximum festzulegen sind, erreicht. Beispielsweise
kann eine Performance-Größe das jährliche EBITDA für Healthways International
sein.
 
b.at target, being 25% of his Base Salary when Healthways International achieves
annual performance metrics to be established annually by the CEO and the
Executive based on a scale of minimum, target, and maximum.  For example, a
metric can be annual EBITDA for Healthways International.
c.für jedes Jahr, in dem die Leistungs-messung für den jährlichen Bonus oder die
Zielvorgaben des leitenden Angestellten nicht festgelegt und/oder vereinbart
werden (z.B. im Falle einer ordentlichen Kündigung) stehen dem leitenden
Angestellten die  jährlichen Bonuszahlungen wie in Ziffer V.B.2 beschrieben zu.
 
c.For any year that the annual bonus performance measure or the Executive's
performance target is not established and/ or agreed (for example, in the event
of a termination without cause), the Executive shall be entitled to the annual
bonuses as described in this Section V.B.2 at target.
C.Langfristige Leistungsprämien
 
Das folgende stellt die "Langfristige Leistungsprämien" des leitenden
Angestellten dar:
1.     Für das Jahr 2014 hat der leitende Angestellte eine langfristige
Leistungsprämie in Höhe von 850.000 USD (achthundertfünfzigtausend US Dollar)
erhalten. Die langfristige Leistungsprämie wird gewährt in der Form von
Restricted Stock Units (Belegschaftsaktien mit Sperrfrist) und Performance Stock
Units (leistungsabhängige Aktienbezugsrechte).
 
C.Long Term Incentive Awards
 
The following shall constitute the Executive's "Long Term Incentive Awards":
1.For 2014, the Executive has received a Long Term Incentive Award in the amount
of $850,000 (eight hundred fifty thousand US Dollars).  The Long Term Incentive
Award is in the form of restricted stock units and performance stock units.
2.     Ab dem 1. Januar 2015 und bis zum Date of Expiration hat der leitende
Angestellte Anspruch auf Restricted Stock Units ("RSUs") in fest bestimmter Höhe
von jährlich 25% seines dann gültigen Grundgehalts im Einklang mit dem Incentive
Plan 2014.
 
2.Effective January 1, 2015, and until the Date of Expiration , the Executive is
entitled to receive an annual grant of equity in the form of restricted stock
units ("RSUs") in a fixed amount of 25% of his then effective Base Salary in
accordance with the 2014 Incentive Plan.

 
3

--------------------------------------------------------------------------------

3.     RSUs können nach Ermessen der Gesellschaft entweder in bar oder in Aktien
beglichen werden. Diese Leistungen erfolgen zu dem Zeitpunkt, zu dem die
Gesellschaft ihren leitenden Angestellten im Allgemeinen langfristige
Leistungsprämien gewährt. Die Anzahl von RSUs, die pro Jahr zu gewähren ist, ist
wie folgt zu berechnen: Wert der Leistungsprämie geteilt durch den Schlusspreis
der Aktien der Gesellschaft am Zuteilungstag.
 
3.RSUs may be settled in cash or in stock as determined by the Company.  Such
grants will be made at the time the Company makes long term incentive award
grants to its officers generally.  The number of RSUs to be granted each year
shall be determined by dividing the value of the award by the closing price of
the Company's stock on the grant date.
III.KÜNDIGUNG DES VERTRAGES
 
Ziffer VI des Vertrages wird geändert, indem Ziffern VI.D und VI.E insgesamt
durch den folgenden Text ersetzt werden, und durch Aufnahme einer neuen Ziffer
VI.I wie folgt:
 
III.TERMINATION OF AGREEMENT
 
Section VI of the Agreement shall be amended by replacing Sections VI.D and VI.E
in their entirety with the following and by adding a new Section VI.I as
follows:
D.      Ordentliche Kündigung durch die Gesellschaft
 
1.Das Arbeitsverhältnis des leitenden Angestellten kann durch den Vorstand auf
Empfehlung des CEO jederzeit ordentlich (ohne wichtigen Grund) durch Zustellung
einer schriftlichen Kündigungserklärung an den leitenden Angestellten gekündigt
werden.
 
D.By the Company Without Cause
 
1.The Executive's employment may be terminated by the Board upon recom-mendation
of the CEO at any time without cause by delivery of a written notice of
termination to the Executive.
2.Wenn das Arbeitsverhältnis des leitenden Angestellten nach dieser Ziffer (D)
gekündigt wird, so hat der leitende Angestellte Anspruch auf:
 
2.If the Executive's employment is terminated under this Section (D), the
Executive shall be entitled to receive:
a.  das gesamte Grundgehalt, sämtliche Leistungen, Boni und langfristige
Leistungsprämien, die dem leitenden Angestellten bis zum Wirksamkeitsdatum
zustehen.
 
a.all Base Salary, benefits, bonus and incentive payments due to the Executive
through the Effective Date.
b.  ab dem Wirksamkeitsdatum (i) sämtliche Zahlungen aus dem Bonusplan des
leitenden Angestellten bis zum Date of Expiration (einschließlich) wie in Ziffer
V.B des Vertrages beschrieben und (ii) einen Betrag, der dem Grundgehalt des
leitenden Angestellten entspricht, ebenso wie Leistungen ; all dies wird  an den
leitenden Angestellten in regelmäßigen Abständen zu den gewöhnlichen
Gehaltsabrechnungster-minen bezahlt ab dem Wirksamkeitsdatum bis zum Date of
Expiration.
 
b.on and after the Effective Date, (i) the Executive's Bonus Plan through and
including the Date of Expiration as described in Section V.B of the Agreement
and (ii) an amount equal to the Executive's Base Salary as well as benefits; all
provided to the Executive periodically at the regular payroll dates commencing
as of the Effective Date until the Date of Expiration.

 
4

--------------------------------------------------------------------------------

c.  sämtliche Zahlungen aus der langfristigen Leistungsprämie gemäß Ziffer V.C
des Vertrages bis zum Date of Expiration. Alle RSUs, die gewährt wurden und die
vor dem Wirksamkeitsdatum nicht übergegangen sind, gehen unverzüglich auf den
leitenden Angestellten über. Für sämtliche RSUs, die die langfristige
Leistungsprämie darstellen und die vor dem Wirksamkeitsdatum nicht gewährt
wurden, gilt, dass die Gesellschaft diese RSUs nach ihrer Wahl durch Aktien oder
in bar am Wirksamkeitsdatum begleichen kann. Wenn die RSUs in bar ausbezahlt
werden, so hat der leitende Angestellte Anspruch auf einen Barbetrag, der dem
Wert der gesamten langfristigen Leistungsprämie, die zum Wirksamkeitsdatum noch
nicht gewährt wurde, entspricht. Sämtliche dieser Beträge sind an den leitenden
Angestellten in einer Einmalzahlung oder in regelmäßigen Abständen (nach Wahl
der Gesellschaft) zu den üblichen Gehaltsabrechnungsterminen zu zahlen, und zwar
ab dem Wirksamkeitsdatum bis zum Date of Expiration.
 
c.all of the Long Term Incentive Awards as described in Section V.C of the
Agreement until the Date of Expiration.  All RSUs that have been granted and
that have not vested prior to the Effective Date shall immediately vest.  For
all RSUs comprising the Long Term Incentive Awards that have not been granted
prior to the Effective Date, the Company may settle such RSUs in stock or in
cash at the Company's election on the Effective Date.  If the RSUs are settled
in cash, the Executive shall be entitled to an amount in cash that is equivalent
to the value of all such Long Term Incentive Awards that have not been granted
as of the Effective Date.  Any such amounts shall be paid to the Executive in a
lump sum or periodically (at the Company's election) at the regular payroll
dates commencing as of the Effective Date until the Date of Expiration.
d.  Sämtliche offenen Aktien-optionen, Belegschaftsaktien, Restricted Stock
Units und sonstige nicht ausübbaren Eigenkapitalprämien (einschließlich etwaiger
Baranteile solcher Prämien), die vor dem Tag dieser Änderungsverein-barung
gewährt wurden, werden durch diesen Änderungsvertrag nicht berührt und
unterliegen hinsichtlich ihres Übergangs und/oder ihrer Ausübung während ihrer
fest-gelegten Laufzeiten ausschließlich den Bedingungen der jeweiligen
Prämien-vereinbarungen.
 
d.all outstanding stock options, restricted stock, restricted stock units and
any unvested equity incentives (including any cash portion of such incentives)
granted before the date of this Amendment are not affect-ted by this Amendment
and shall vest and/or remain exercisable for their stated terms solely in
accordance with the terms of the respective award agreements.

 
5

--------------------------------------------------------------------------------

e.  Zusätzlich gilt das nachvertragliche Wettbewerbsverbot einschließlich der
jeweiligen Zahlung gemäß Ziffer IX unten.
 
e.In addition, the post-contractual non-compete including the respective payment
as per Section IX. below applies.
E.Kündigung durch den leitenden Ange-stellten aus triftigem Grund
 
1.Das Dienstverhältnis des leitenden Angestellten kann von dem leitenden
Angestellten durch Übergabe einer schriftlichen Mitteilung seiner Kündigung
innerhalb von sechzig (60) Tagen nach Eintritt einer der nachfolgenden Gründe
gekündigt werden. Jeder dieser Gründe begründet einen "triftigen Grund" für eine
Kündigung:
 
E.By the Executive for Good Reason
 
1.The Executive's employment may be terminated by the Executive by written
notice of his resignation delivered within sixty (60) days after the occurrence
of any of the following events, each of which shall constitute "Good Reason" for
resignation:
a.eine Anweisung des Unternehmens, den leitenden Angestellten an einen Standort
zu versetzen, welcher mehr als fünfundzwanzig (25) Meilen von dem Büro liegt, in
welchem der leitende Angestellte seine vertraglich bestehenden Pflichten zum
Zeitpunkt einer solchen Versetzung ausübt. Im Sinne dieses Vertrages ist der
Standort des leitenden Angestellten München, Deutschland;
 
a.requirement by the Company to relocate the Executive to a location that is
greater than twenty-five (25) miles from the location of the office in which the
Executive performs his duties hereunder at the time of such relocation. For the
purpose of this Agreement, the location of the Executive is Munich, Germany;
b.wenn in Zusammenhang mit einem Change of Control der Nachfolger (natürliche
oder juristische Person) oder das Board die Pflichten aus diesem Vertrag nicht
mehr beachtet oder dem leitenden Angestellten keinen Anstellungsvertrag
anbietet, welcher Bestimmungen enthält, die im wesentlichen vergleichbar zu
diesem Vertrag oder ansonsten für den leitenden Angestellten zufriedenstellend
sind, und welcher von dem leitenden Angestellten unterzeichnet wird; oder
 
b.in connection with a Change in Control, a failure by the successor person or
entity, or the Board, either to honor this Agreement or to present the Executive
with an employment agreement containing provisions substantially similar to this
Agreement or otherwise satisfactory to the Executive and which is executed by
the Executive; or
c.eine wesentliche Reduzierung des Titels des leitenden Angestellten oder eine
wesentliche und nachteilige Änderung des Status und der Verantwortung des
leitenden Angestellten oder die Übertragung von Pflichten und Verantwortung an
den leitenden Angestellten, welche im wesentlichen nicht dem Status und der
Verantwortung des leitenden Angestellten entsprechen;
 
c.a material reduction in the Executive's title, or a material and adverse
change in Executive's status and responsibilities, or the assignment to
Executive of duties or responsibilities which are materially inconsistent with
Executive's status and responsibilities;

 
6

--------------------------------------------------------------------------------

d.wenn im Zusammenhang mit einen Change of Control sich das
Vorgesetztenverhältnis zum CEO von Healthways ändert, oder
 
d.in connection with a Change of Control, the Executive's reporting relationship
is changed from the CEO of Healthways, or
e.ein wichtiger Grund für eine außeror-dentliche Kündigung nach deutschem Recht.
 
e.a reason for cause ("außerordentliche Kündigung") as per German law.
2.    Der leitende Angestellte hat dem Unternehmen innerhalb von sechzig (60)
Tagen nach Auftreten eines der in den obigen Unterabsätzen (a), (b), (c) oder
(d) genannten Ereignissen (die "Ereignisse eines triftigen Grundes") schriftlich
seine Absicht zu kündigen mitzuteilen. Das Unternehmen hat danach sechzig (60)
Tage (die "Behebungsfrist") um das/ die Ereignis(se) eines triftigen Grundes zu
beseitigen; in diesem Fall hat dann der leitende Angestellte nicht mehr das
Recht aus triftigem Grund zu kündigen. Falls das Unternehmen scheitert das/die
Ereignis(se) eines triftigen Grundes vor Ablauf der Behebungsfrist zu
beseitigen, kann der leitende Angestellte aus triftigem Grund kündigen und
erhält die Leistungen, die nachstehend beschrieben sind, sofern die Kündigung
aus triftigem Grund innerhalb von dreißig (30) Tagen nach Ablauf der
Behebungsfrist erfolgt, anderenfalls wird davon ausgegangen, dass auf das Recht
aus triftigem Grund zu kündigen verzichtet wurde. Im Falle des Unterabsatzes (e)
erfolgt die Kündigung aus triftigem Grund sofort und mit sofortiger Wirkung.
Falls der leitende Angestellte aus triftigem Grund, wie in diesem Abschnitt (E)
definiert, kündigt, hat der leitende Angestellte einen Anspruch auf:
 
2.The Executive shall give the Company written notice of his intention to resign
for Good Reason (stating the reason therefore) within sixty (60) days after the
occurrence of one of the events stated in subparagraphs (a), (b), (c), or (d)
above (the "Good Reason Events") and the Company shall have sixty (60) days (the
"Cure Period") thereafter to rescind the Good Reason Event(s), in which event
the Executive no longer shall have the right to resign for Good Reason. If the
Company fails to rescind the Good Reason Event(s) before the expiration of the
Cure Period, then the Executive may resign for Good Reason and receive the
benefits described below so long as the resignation for Good Reason occurs
within thirty (30) days following the expiration of the Cure Period, otherwise
the right to resign on the basis of that Good Reason Event(s) shall be deemed to
have been waived. In case of subparagraph (e) the resignation for Good Reason
occurs immediately and with immediate effect.  If the Executive resigns for Good
Reason as defined in this Section (E) the Executive is entitled to receive:

 
7

--------------------------------------------------------------------------------

a.  das gesamte Grundgehalt, sämtliche Leistungen, Boni und langfristige
Leistungsprämien, die dem leitenden Angestellten bis zum Wirksamkeitsdatum
zustehen; im Falle einer Kündigung gemäß Unterabsatz 1 (e) dieser Ziffer VI.E
wird der hypothetische Wirksamkeitsdatum im Falle der Einhaltung einer
Kündigungsfrist berücksichtigt.
 
a.all Base Salary, benefits, bonus and incentive payments due to the Executive
under this Agreement through the Effective Date;  In case of a resignation
according to sub-paragraph 1(e) of this Section VI.E, the hypothetical Effective
Date in case of an observance of a notice period shall be taken into account.
b.  zum oder nach dem Wirksamkeitsdatum (i) sämtliche Zahlungen aus dem
Bonusplan des leitenden Angestellten bis zum Date of Expiration (einschließlich)
wie in Ziffer V.B des Vertrages beschrieben und (ii) einen Betrag, der dem
Grundgehalt des leitenden Angestellten entspricht ebenso wie  Leistungen an
Arbeitnehmer; all dies wird  an den leitenden Angestellten in regel-mäßigen
Abständen zu den gewöhnlichen Gehaltsabrechnungsterminen bezahlt, jeweils ab dem
Wirksamkeitsdatum bis zum Date of Expiration.
 
b.on and after the Effective Date, (i) the Executive's Bonus Plan through and
including the Date of Expiration as described in Section V.B of the Agreement
and (ii) an amount equal to the Executive's Base Salary as well as benefits, all
provided to the Executive periodically at the regular payroll dates commencing
as of the Effective Date until the Date of Expiration.
c.  sämtliche Zahlungen aus der langfristigen Leistungsprämie gemäß Ziffer V.C
des Vertrages bis zum Date of Expiration. Alle RSUs, die gewährt wurden und die
vor dem Wirksamkeitsdatum nicht übergegangen sind, gehen unverzüglich auf den
leitenden Angestellten über. Für sämtliche RSUs, die die langfristige
Leistungsprämie darstellen und die vor dem Wirksamkeitsdatum nicht gewährt
wurden, gilt, dass die Gesellschaft diese RSUs nach ihrer Wahl durch Aktien oder
in bar am Wirksamkeitsdatum begleichen kann. Wenn die RSUs in bar ausbezahlt
werden, so hat der leitende Angestellte Anspruch auf einen Barbetrag, der dem
Wert der gesamten langfristigen Leistungsprämie, die zum Wirksamkeitsdatum noch
nicht gewährt wurde, entspricht. Sämtliche dieser Beträge sind an den leitenden
Angestellten in einer Einmalzahlung oder in regelmäßigen Abständen (nach Wahl
der Gesellschaft) zu den üblichen Gehaltsabrechnungsterminen zu zahlen, und zwar
ab dem Wirksamkeitsdatum bis zum Date of Expiration.
 
c.all the Long Term Incentive Awards as described in Section V.C of the
Agreement until the Date of Expiration.  All RSUs that have been granted and
that have not vested prior to the Effective Date shall immediately vest.  For
all RSUs that comprise the Long Term Incentive Awards that have not been granted
prior to the Effective Date, the Company may settle such RSUs in stock or in
cash at the Company's election on the Effective Date.  If the RSUs are settled
in cash, the Executive shall be entitled to an amount in cash that is equivalent
to the value of all such Long Term Incentive Awards that have not been granted
as of the Effective Date.  Any such amounts shall be paid to the Executive in a
lump sum or periodically (at the Company's election) at the regular payroll
dates commencing as of the Effective Date until the Date of Expiration.

 
8

--------------------------------------------------------------------------------

d.  Sämtliche offenen Aktien-optionen, Belegschaftsaktien, Restricted Stock
Units und sonstige nicht ausübbaren Eigenkapitalprämien (einschließlich etwaiger
Baranteile solcher Prämien), die vor dem Tag dieser Änderungsverein-barung
gewährt wurden, werden durch diesen Änderungsvertrag nicht berührt und
unterliegen hinsichtlich ihres Übergangs und/oder ihrer Ausübung während ihrer
fest-gelegten Laufzeiten ausschließlich den Bedingungen der jeweiligen
Prämien-vereinbarungen.
 
d.all  outstanding stock options, restricted stock, restricted stock units and
any  unvested equity incentives (including any cash portion of such incentives)
granted before the date of this Amendment are not affected by this Amendment and
shall vest and/or remain exercisable for their stated terms solely in accordance
with the terms of the respective award agreements.
e.  Zusätzlich gilt das nachvertragliche Wettbewerbsverbot einschließlich der
jeweiligen Zahlung gemäß Ziffer IX unten.
 
e.In addition, the post-contractual non-compete including the respective payment
as per Section IX. below applies.
I.Beendigung dieses Vertrages.
 
1.      Spätestens (12) Monate vor dem Date of Expiration werden die Parteien in
redliche Vertragsverhandlungen eintreten, um die Laufzeit dieses Vertrages zu
verlängern. Wenn die Parteien sich nicht auf eine Verlängerung der Laufzeit
einigen können, so wird die langfristige Leistungsprämie gemäß Ziffer V.C dieses
Vertrages, die vor dem Date of Expiration noch nicht  ausübbar war, in der
selben Weise ausübbar, als ob der leitende Angestellte kündigen würde, um in den
Ruhestand zu gehen, wie dies in den jeweiligen  "Award Agreements" beschrieben
ist. Die Zahlung des Bonusplans für 2019 erfolgt zu der Zeit, zu der die
Gesellschaft Bonuszahlungen an ihre leitenden Angestellten allgemein vornimmt,
und in keinem Fall später als im April 2020.
 
I.Expiration of this Agreement.
 
1.At least twelve (12) months before the Date of Expiration, the parties shall
enter into good faith negotiations to extend the Term of this Agreement.  Should
the parties not reach agreement to extend the Term, the Long Term Incentive
Awards as described in Section V.C of this Agreement that have not vested prior
to the Date of Expiration, shall vest in the same manner as if the Executive
were terminating this Agreement by reason of retirement as described in the
respective award agreements. Payment of the Bonus Plan for 2019 will be made at
the time the Company makes bonus payments to its officers generally and in any
event no later than April 2020.
 

 
9

--------------------------------------------------------------------------------

2.    Sollte die Gesellschaft sich entscheiden, die Wettbewerbsbeschränkungen
nach Ziffer IX des Vertrages im Zeitraum nach dem normalen Ablauf dieses
Vertrages (d.h. im Zeitraum nach dem Date of Expiration) durchzusetzen, so hat
die Gesellschaft den leitenden Angestellten von dieser Entscheidung in Kenntnis
zu setzen, und ist in diesem Fall verpflichtet, die in Ziffer IX vorgesehenen
zusätzlichen Zahlungen zu leisten und der leitende Angestellte hat Anspruch auf
Weiterzahlung von Zuschüssen zur privaten Kranken-versicherung und einen
Firmenwagen für den Zeitraum, währenddessen die Gesellschaft die
Wettbewerbsbeschränkungen des Vertrages durchsetzt.
 
2.Should the Company elect to enforce the non-compete provisions of Section IX
of the Agreement in the period following the natural expiration of this
Agreement (that period that is after the Date of Expiration), the Company shall
notify Executive of its election and in such case shall make the additional
payments required by Section IX and the Executive shall be entitled to continue
receiving contributions to the private health insurance and the benefit of a
company car for any such period that the Company elects to enforce the
non-compete provisions of the Agreement.
IV.      WIDERSPRÜCHE
 
Im Falle eines Widerspruchs zwischen den Bedingungen eines "Award Agreements"
und den Bedingungen dieses Änderungsvertrages im Hinblick auf den
Vertragsgegenstand dieses Änderungsvertrages gelten vorrangig die Bestimmungen
dieses Änderungsvertrages.
 
IV.CONFLICTS
 
In the event of a conflict between the provisions of any award agreement and the
provisions of this Amendment with respect to the subject matter of this
Amendment, the provisions of this Amendment shall govern to the extent of such
conflict.
V.      ZUSÄTZLICHE ZAHLUNGEN
 
Die Parteien sind sich einig, dass die Gesellschaft die Option hat, die
Wettbewerbsbeschränkungen der Ziffer IX des Vertrages durchzusetzen und für den
Fall, dass die Gesellschaft diese Wettbewerbs-beschränkungen durchsetzt, hat sie
den leitenden Angestellten über diese Entscheidung zu informieren; in diesem
Fall hat die Gesellschaft die weiteren Zahlungen gemäß Ziffer IX zu leisten und
der leitende Angestellte hat Anspruch auf Weiterzahlung von Zuschüssen zur
privaten Krankenversicherung und einen Firmenwagen für den Zeitraum,
währenddessen die Gesellschaft die Wettbewerbsbeschränkungen dieses Vertrages
durchsetzt.
 
V.ADDITIONAL PAYMENTS
 
The parties agree that the Company has the option to enforce the non-compete
provisions of Section IX of the Agreement and in the case that the Company
elects to enforce such provisions, it shall notify Executive of its election and
in such case the Company shall make the additional payments required by Section
IX and the Executive shall be entitled to continue receiving contributions to
the private health insurance and the benefit of a company car for any such
period that the Company elects to enforce the non-compete provisions of this
Agreement.
VI. ENTRICHTUNG DER STEUERN
 
Ziffer VI. (G) 3., Entrichtung der Steuern, wird vollständig gestrichen.
 
VI.EXCISE TAX PAYMENT
 
Section VI (G) 3., Excise Tax Payment, is deleted in its entirety.



10

--------------------------------------------------------------------------------

ZU URKUND DESSEN, haben die Parteien diesen Änderungsvertrag mit Wirkung zum
oben genannten Datum unterzeichnet.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of date set forth above.

 
Place, Date 
 
Place, Date 
 
/s/ Peter Choueiri
 
/s/ Ben R. Leedle, Jr.
Peter Choueiri 
 
Healthways, Inc.

 
 


 
11
 

--------------------------------------------------------------------------------

 
